DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated July 7, 2022 is acknowledged.  Currently claims XXX are pending in this application. Currently claims 21-33 and 35-42 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-33 and 35-40 have been considered but are moot because the new ground of rejection as required by the new amendments to the claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-27, 29-30, 36-37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2004/0243210, as previously cited) in view of Zeijlemaker (US 2003/0144719).
Regarding claims 21, 29, and 41, Morgan discloses a medical device for conducting an electrical signal, the medical device comprising (e.g. Figures 9-11): 
an elongate member with a proximal end and a distal end (e.g. 140); 
a first lumen disposed within and extending along a portion of the elongate member (e.g. 140); 
a cable extending through the first lumen (e.g. 154); and 
a second lumen disposed within the elongate member and configured to introduce other medical devices inside the elongate member (e.g. 158).
	Morgan does not expressly disclose a cable that comprises an inner conductor that conducts the electrical signal and an outer conductor that is configured such that it does not conduct the electrical signal, wherein the outer conductor is configured to connect to a ground source that is separate from the inner conductor.  
Zeijlemaker discloses (e.g. Figure 8C) that it was known in the art for a cable to comprise a first inner conductor layer (e.g. electrode wire 42), a second inner insulator layer (e.g. tube of insulating material 63), and a third outer conductor layer (e.g. shield wire 60a) which is grounded to the patient’s body (e.g. Page 4, paragraph 44).
It would have been obvious to include the 3 layer cable of Zeijlemaker a in the device of Morgan since such a modification would provide the system with reliable electromagnetic interference.
Regarding claim 23, Morgan additionally discloses that the second lumen is located off-center in the elongate member (e.g. as shown in Figure 10).
	Regarding claims 24-25, Morgan additionally discloses other medical devices that comprise stylets that are configured to help with maneuvering and placement of the medical device (e.g. Page 4, Paragraph 51).
	Regarding claims 26-27, Morgan additionally discloses additional lumens disposed within and extending along a portion of the elongate member and additional cables, each cable extending through one of the additional lumens (e.g. lumens and cables as shown in Figure 10).
	Regarding claim 30, Morgan additionally discloses an electrical contact disposed at the proximal end of the elongate member and an electrode disposed at the distal end of the elongate member, wherein the cable is electrically coupled to the electrical contact and the electrode (e.g. tip electrode 100).
Regarding claim 36 and 39-40, Morgan discloses a medical device for conducting an electrical signal, the medical device comprising:
an elongate member with a proximal end and a distal end (e.g. 140); 
a plurality of electrical contact disposed at the proximal end (e.g. electrical contacts 162 and 160); 
a plurality of electrodes disposed at the distal end (e.g. electrodes 156 and 158); 
a plurality of cable extending along a portion of the elongate member, the cable electrically coupled to the electrical contact and the electrode (e.g. cables 152 and 154); and 
a lumen disposed within the elongate member and configured to introduce other medical devices inside the elongate member (e.g. 148).
Morgan does not expressly disclose a cable that comprises an inner conductor that conducts the electrical signal and an outer conductor that is configured such that it does not conduct the electrical signal, wherein the outer conductor is configured to connect to a ground source that is separate from the inner conductor.  Morgan does disclose that each cable is only electrically coupled to one of the electrical contacts and one of the electrodes. 
Zeijlemaker discloses (e.g. Figure 8C) that it was known in the art for a cable to comprise a first inner conductor layer (e.g. electrode wire 42), a second inner insulator layer (e.g. tube of insulating material 63), and a third outer conductor layer (e.g. shield wire 60a) which is grounded to the patient’s body (e.g. Page 4, paragraph 44).  It would have been obvious to include the 3 layer cable of Zeijlemaker in the device of Morgan since such a modification would provide the system with reliable electromagnetic interference.
Regarding claims 37, Morgan additionally discloses other medical devices that comprise stylets (e.g. Page 4, Paragraph 51).
Regarding claim 42, Morgan and Zeijlemaker disclose the claimed invention but does not disclose expressly a ground source that is a separate medical device  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Morgan and Zeijlemaker with a separate grounding device, because Applicant has not disclosed that such a device provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the grounding as taught by Zeijlemaker, because it provides reliable grounding and since it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art.  Therefore, it would have been an obvious matter of design choice to modify Morgan and Zeijlemaker to obtain the invention as specified in the claims.


Claims 22, 28, 31-33, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan and Zeijlemaker in view of Wahlstrand et al. (US 2005/0222656, as previously cited).
Regarding claims 22 and 38, Morgan and Zeijlemaker disclose the claimed invention except the express mention that the second lumen is located at a radial center of the elongate member. Wahlstrand discloses that it was well known in the art to include a stylet lumen in the radial center of the elongated member (e.g. Figure 13).  It would have been obvious to move the stylet lumen of Morgan to the radial center of the elongated member as in Wahlstrand, since such a modification would provide the system with the predictable results of a more easily controllable lead.
Regarding claim 28, Morgan and Zeijlemaker disclose the claimed invention except the express mention of  eight cable lumens or lumens disposed around a stylet lumen. Wahlstrand discloses 4-8 cable lumens surrounding a stylet lumen (e.g. Page 4, Paragraph 43). It would have been obvious to include more cable lumens around the stylet lumen to provide the system with the predictable results of more independent electrode leads at the distal end of the elongated member.
Regarding claim 31, Morgan discloses a medical device for conducting an electrical signal, the medical device comprising: 
an elongate member with a proximal end and a distal end (e.g. 140);  
a first set of lumens disposed within and extending along a portion of the elongate member, each lumen of the first set of lumens creating a channel for a cable (e.g. 144); and 
a second lumen disposed within the elongate member and configured to introduce other medical devices inside the elongate member (e.g. additionally lumens as shown in Figure 10).
Morgan does not expressly disclose a cable that comprises an inner conductor that conducts the electrical signal and an outer conductor that is configured such that it does not conduct the electrical signal, wherein the outer conductor is configured to connect to a ground source that is separate from the inner conductor.  Morgan does disclose a plurality of cables disposed in respective channels (e.g. as shown in Figure 10). 
Zeijlemaker discloses (e.g. Figure 8C) that it was known in the art for a cable to comprise a first inner conductor layer (e.g. electrode wire 42), a second inner insulator layer (e.g. tube of insulating material 63), and a third outer conductor layer (e.g. shield wire 60a) which is grounded to the patient’s body (e.g. Page 4, paragraph 44).  It would have been obvious to include the 3 layer cable of Zeijlemaker in the device of Morgan since such a modification would provide the system with reliable electromagnetic interference.
	Morgan and Zeijlemaker do not disclose a second lumen is located at a radial center of the elongate member. Wahlstrand discloses that it was well known in the art to include a stylet lumen in the radial center of the elongated member (e.g. Figure 13).  It would have been obvious to move the stylet lumen of Morgan and  to the radial center of the elongated member as in Wahlstrand, since such a modification would provide the system with the predictable results of a more easily controllable lead.
Regarding claims 32-33, Morgan and Zeijlemaker discloses the claimed invention except the express mention of  eight cable lumens or lumens disposed around a stylet lumen. Wahlstrand discloses 4-8 cable lumens surrounding a stylet lumen (e.g. Page 4, Paragraph 43). It would have been obvious to include more cable lumens around the stylet lumen to provide the system with the predictable results of more independent electrode leads at the distal end of the elongated member.
Regarding claims 35, Morgan additionally discloses plurality of cables, each cable extending through one lumen of the first set of lumens (e.g. lumens and cables as shown in Figure 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda K Hulbert/Primary Examiner, Art Unit 3792